In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 17-2842 & 17-3317
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

MICHAEL SEGAL,
                                               Defendant-Appellant,

APPEAL OF: JOY SEGAL,
                                                Proposed Intervenor.
                    ____________________

        Appeals from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 1:02-CR-00112-1 — Rubén Castillo, Judge.
                    ____________________

    ARGUED APRIL 4, 2019 — DECIDED SEPTEMBER 16, 2019
                 ____________________

   Before RIPPLE, HAMILTON, and ST. EVE, Circuit Judges.
    HAMILTON, Circuit Judge. These two appeals present
straightforward issues of contract law, but with some proce-
dural complications. Appellant Michael Segal was convicted
in 2004 of racketeering, mail and wire fraud, making false
statements, embezzlement, and conspiring to interfere with
2                                       Nos. 17-2842 & 17-3317

operations of the Internal Revenue Service. The company he
owned, Near North Insurance Brokerage (NNIB), was con-
victed of mail fraud, making false statements, and embezzle-
ment. The history of Mr. Segal’s prosecution is detailed in
United States v. Segal, 495 F.3d 826 (7th Cir. 2007) (aﬃrming
convictions and all aspects of sentence except forfeiture or-
der); United States v. Segal, 644 F.3d 364 (7th Cir. 2011) (aﬃrm-
ing in part and remanding for discretionary re-sentencing);
and United States v. Segal, 811 F.3d 257 (7th Cir. 2016) (ad-
dressing several issues under settlement of forfeiture obliga-
tions).
    After Mr. Segal served time in prison, see 811 F.3d at 259,
and after further sentencing proceedings, see 644 F.3d at 366–
68, he was ordered to forfeit to the government $15 million
and his entire interest in NNIB. The company itself was or-
dered to pay restitution and a fine. 495 F.3d at 830. The gov-
ernment initially restrained approximately $47 million worth
of assets of both Segal and NNIB. Liquidation proceedings
have continued well into the case’s second decade.
    Mr. Segal’s forfeiture obligations have been disputed for
years. See, e.g., 811 F.3d 257. In early 2013, on the eve of what
promised to be a complex and contentious hearing over
which assets should be forfeited and how much they were
worth, Mr. Segal and the government agreed on a court-ap-
proved settlement that fulfilled Mr. Segal’s $15 million per-
sonal forfeiture obligation. Mr. Segal now seeks to rescind or
modify that agreement. The district court denied his attempt,
and he now appeals. The 2013 settlement, which Mr. Segal has
succeeded in enforcing strictly against the government, see id.
at 261–62, is the first of the two contracts we address here.
Nos. 17-2842 & 17-3317                                            3

    The second contract is a related settlement between Mr.
Segal’s ex-wife, Joy Segal, and the United States government.
The Segals divorced in June 2005, after Mr. Segal’s conviction.
In February 2006, Ms. Segal filed a third-party claim under
18 U.S.C. § 1963(l) to intervene in Mr. Segal’s forfeiture pro-
ceedings. In November 2010, Ms. Segal, too, settled her claims
with the government. Under that deal, the government re-
leased to her about $7.7 million in restrained assets. In ex-
change, she relinquished all further claims—save one contin-
gent future interest, at issue here. She now seeks to intervene
in the ongoing liquidation proceedings that the district court
is administering pursuant to Mr. Segal’s forfeiture settlement.
The district court denied her attempt at intervention because
her contingent future interest is not yet ripe. She also appeals.
    We have jurisdiction over both appeals, and we aﬃrm in
all respects the district court’s challenged orders. Because Ms.
Segal’s claims depend on Mr. Segal’s—jurisdictionally, proce-
durally, and substantively—we address his first.
I. Michael Segal’s Challenge to his Settlement Agreement
   A. Appellate Jurisdiction
    We begin with appellate jurisdiction, which the govern-
ment challenges on the ground that Mr. Segal filed his notice
of appeal too late. See, e.g., United States v. Lilly, 206 F.3d 756,
760 (7th Cir. 2000) (timely notice of appeal is prerequisite for
appellate jurisdiction). Mr. Segal appeals from two orders: the
district court’s denial of his motion to modify his forfeiture
order, entered on July 12, 2017, and its denial of his motion to
amend that order, entered on August 16, 2017. R. 2100, 2107.
He filed his notice of appeal in the district court on September
6, 2017.
4                                       Nos. 17-2842 & 17-3317

    The notice of appeal was too late if we apply the 14-day
deadline for a defendant’s criminal appeal in Federal Rule of
Appellate Procedure 4(b)(1)(A), but it was timely if we apply
the 60-day deadline in 28 U.S.C. § 2107(b) and Rule 4(a)(1)(B)
for civil appeals where the United States is a party. Counting
on the civil appeal deadline for an appeal of such ancillary
orders in a criminal case is risky, but we find that this appeal
is civil in substance and that Mr. Segal’s notice was therefore
timely.
    Strictly speaking, the time limit in a criminal case is not
jurisdictional, in the sense that a failure to comply may not be
overlooked or waived, because the time limit appears in a
Federal Rule rather than in a statute. United States v. Neﬀ, 598
F.3d 320, 323 (7th Cir. 2010); see generally Hamer v. Neighbor-
hood Housing Svcs. of Chicago, 138 S. Ct. 13, 20 (2017) (distin-
guishing between jurisdictional and mandatory claims-pro-
cessing rules); United States v. Rollins, 607 F.3d 500, 501 (7th
Cir. 2010) (same). The 60-day civil deadline where the United
States is a party is statutory, however, established by 28 U.S.C.
§ 2107(b), so it is jurisdictional. The government has raised the
timeliness issue properly, so we must decide the issue,
whether as a matter of appellate jurisdiction or the claims-
processing rule.
    Under the 2013 settlement agreement, the district court re-
tained jurisdiction “in order to implement and enforce” the
settlement of the forfeiture issues. 2013 Settlement Agreement
¶ 22. Though Mr. Segal himself titled the motion at issue as
one to modify the underlying forfeiture order, the district
court focused on the real substance of the relief sought, which
was rescission or modification of the settlement agreement.
That was the correct focus. The court’s order resolved what
Nos. 17-2842 & 17-3317                                            5

was in essence a civil dispute embedded within a criminal
case.
    Defendants’ appeals from decisions modifying or refusing
to modify forfeiture orders in criminal cases are ordinarily
governed by Federal Rule of Appellate Procedure 4(b) be-
cause criminal forfeitures are “punishment” and therefore
part of a criminal sentence. Libretti v. United States, 516 U.S. 29,
39 (1995) (“Congress conceived of forfeiture as punishment
for the commission of various drug and racketeering
crimes.”); United States v. Infelise, 159 F.3d 300, 302 (7th Cir.
1998) (“There is no question that, in general, forfeiture is part
of the sentence and is appealable.”); United States v. Apampa,
179 F.3d 555, 556–57 (7th Cir. 1999) (“[T]he core of a ‘criminal
case’ to which Rule 4(b) applies is the sentence…. A forfeiture
that constitutes part of the punishment in a criminal prosecu-
tion is governed by Rule 4(b).”).
    Appellants in criminal cases do not often attempt to rely
on the longer appeal deadlines for civil cases, but in several
such appeals filed under the umbrella of criminal cases, we
have applied a pragmatic approach that looks to the “sub-
stance and context, and not the label, of the proceeding ap-
pealed from [to] determine its civil or criminal character.”
Betts v. United States, 10 F.3d 1278, 1283 (7th Cir. 1993) (apply-
ing civil deadline to appeal from denial of certificate of inno-
cence). We have taken this approach because “many appeala-
ble orders technically ‘in’ criminal cases look more civil than
criminal,” especially when they pertain to “postjudgment
remedies … collateral to criminal punishment.” United States
v. Taylor, 975 F.2d 402, 403 (7th Cir. 1992) (applying civil dead-
line to appeal of denial of order for return of seized property);
United States v. Lee, 659 F.3d 619, 620–21 (7th Cir. 2011)
6                                       Nos. 17-2842 & 17-3317

(applying civil deadline to appeal of order to defendant to
turn over funds in retirement accounts), citing United States v.
Kollintzas, 501 F.3d 796, 800–01 (7th Cir. 2007) (allowing gov-
ernment to pursue garnishment and other civil debt collection
techniques under umbrella of criminal case); United States v.
Santiago, 826 F.2d 499, 502 (7th Cir. 1987) (applying civil dead-
line to surety’s appeal of forfeiture of bail bond: “a bail bond
is a civil contractual agreement between the government and
the surety on behalf of the criminal defendant”); cf. Lilly, 206
F.3d at 760 (applying criminal deadline where defendant
sought declaration that he had satisfied his forfeiture obliga-
tion, which was a condition of ongoing supervised release
portion of sentence); Apampa, 179 F.3d at 556 (applying crim-
inal deadline to defendant’s appeal of forfeiture portion of
sentence).
    We apply that pragmatic approach here. To do so, we must
overlook the unfortunate title of Mr. Segal’s filing in the dis-
trict court: “Motion to Modify Forfeiture Order.” Under
Apampa, 179 F.3d at 556, a true request to modify a criminal
forfeiture order would be subject to the deadline for criminal
appeals, which Mr. Segal missed. In this case, however, there
has been no forfeiture order in eﬀect against Mr. Segal since
the 2013 settlement. The parties agreed that the settlement
would satisfy his forfeiture obligations. The district court thus
properly focused on the substance of the motion, which
sought to set aside and/or modify the settlement agreement.
   Consistent with Betts, Taylor, and Lee, in Mr. Segal’s appeal
we too treat that settlement as a contract and treat the dispute
Nos. 17-2842 & 17-3317                                                      7

about it as a civil matter. Mr. Segal presents a civil appeal, so
his notice of appeal was timely under Rule 4(a).1
    We also find that the order from which Mr. Segal appeals
was appealable even though liquidation proceedings con-
tinue in the district court. He sought what amounts to injunc-
tive relief—the immediate transfer of property—by either


    1 Our approach is consistent with decisions from other circuits apply-
ing the civil deadline of Rule 4(a) to similar, essentially civil, proceedings
within criminal cases. E.g., Palma v. United States Dep’t of Alcohol, Tobacco,
and Firearms, 228 F.3d 323, 327–28 (3d Cir. 2000) (applying civil deadline
to government’s appeal from decision granting defendant relief from ban
on possessing firearms: “A proceeding can not be defined as criminal
merely because it arises from, or pertains to, a prior criminal proceed-
ing.”); United States v. Holland, 214 F.3d 523, 526 (4th Cir. 2000) (applying
civil deadline to government’s appeal from order awarding attorney fees
to acquitted defendants under Hyde Amendment: “Ancillary motions in
a criminal case are not necessarily criminal…. [A] proceeding that is basi-
cally civil should be considered a civil action even if it stems from a prior
criminal prosecution.”); United States v. Alcaraz-Garcia, 79 F.3d 769, 772 n.4
(9th Cir. 1996) (applying civil deadline to third party’s appeal of denial of
petition to amend forfeiture claim); United States v. Truesdale, 211 F.3d 898,
902–03 (5th Cir. 2000) (applying civil deadline to acquitted defendants’ ap-
peal of denial of attorney fees under Hyde Amendment); United States v.
Lavin, 942 F.2d 177, 181–82 (3d Cir. 1991) (applying civil deadline to third
party’s appeal of denial of its petition for property seized in criminal for-
feiture proceedings); see also United States v. Brouillet, 736 F.2d 1414, 1415
(10th Cir. 1984) (en banc) (applying civil deadline to appeal from order
relating to forfeiture of bail bond). For a collection of cases addressing the
boundary between civil and criminal appeals, see 20 James Wm. Moore,
Moore’s Federal Practice §§ 304.10 and 304.20 (3d ed. 2019). Specific statu-
tory language may offer guidance in classifying particular matters, but in
the absence of such specific guidance for this dispute over a settlement
agreement, we apply our pragmatic approach based on the nature of the
proceeding and how closely it was tied to the actual conviction and pun-
ishment of the defendant.
8                                               Nos. 17-2842 & 17-3317

rescinding or interpreting the 2013 settlement agreement. See
R. 2065 (prayer for relief); United States v. Kovich, 201 F.2d 470
(7th Cir. 1953) (order directing landlord to restore personal
property to tenants was an appealable injunction); see also
Segal, 811 F.3d at 259 (resolving appeals of similar disputes
under same settlement agreement). The district court’s denial
of Mr. Segal’s motion was thus appealable under 28 U.S.C.
§ 1292(a)(1).2
    B. Merits of Mr. Segal’s Appeal
    With jurisdiction to consider the merits of Mr. Segal’s ap-
peal, we find that his challenges to the district court’s orders
are groundless.
        1. The Unconscionability Challenge
    Mr. Segal reprises longstanding complaints about the sup-
posed unfairness of the forfeiture order against him. See, e.g.,
644 F.3d at 365. In his motion to modify and this appeal, he
argues more specifically—and for the first time—that the 2013
settlement agreement is unenforceable because it is both pro-
cedurally and substantively unconscionable. We review de
novo a district court’s interpretation of a written settlement
agreement, United States v. Rand Motors, 305 F.3d 770, 774 (7th
Cir. 2002), although we recognize and benefit from Judge

    2 Mr. Segal’s choice to file his notice of appeal after the criminal dead-
line was a high-risk litigation strategy. Compare, e.g., Lavin, 942 F.2d at
181–82 (applying civil deadline to third party’s appeal of denial of its pe-
tition for property seized in criminal forfeiture proceedings), with Apampa,
179 F.3d at 556–57 (applying criminal deadline to dismiss criminal defend-
ant’s appeal of forfeiture portion of sentence, distinguishing between civil
and criminal forfeiture). Future appellants bringing quasi-civil appeals
under the umbrella of a criminal case might consider a more conservative
approach to the deadline.
Nos. 17-2842 & 17-3317                                                       9

Castillo’s long and patient work in this case. Applying Illinois
law to interpret the contract and the circumstances of its for-
mation without apparent objection from the government, the
district court found “Segal’s eﬀort to paint himself as a pow-
erless victim of an overzealous government entirely unper-
suasive” and concluded there was “nothing inherently unfair
about the Settlement Stipulation or the process used to nego-
tiate it.” R. 2100 at 5. For several reasons, we agree.3
    The 2013 settlement agreement was the product of intense
negotiations between the government and a well-counseled
defendant. The heart of that agreement is its division of prop-
erty. During their negotiations, Mr. Segal and the government
drew up two lists of assets that became Exhibits A and B to
the settlement agreement. Exhibit A listed all of the assets then
restrained by the government. Exhibit B listed which of those
assets would be released to Mr. Segal pursuant to the


    3  Strictly speaking, the federal common law of contracts should apply
to this contract with the United States government. See United States v.
Seckinger, 397 U.S. 203, 209 (1970); Rand Motors, 305 F.3d at 774. Under
Clearfield Trust Co. v. United States, “the rule of Erie … does not apply to
this action” because applying state law to contracts with the United States
government “would lead to great diversity in results by making identical
transactions subject to the vagaries of the laws of the several states. The
desirability of a uniform rule is plain.” 318 U.S. 363, 366–67 (1943); see also
Henry J. Friendly, In Praise of Erie—and of the New Federal Common Law, 39
N.Y.U. L. Rev. 383, 405 (1964) (in rejecting a “general federal common
law,” Erie Railroad “opened the way to what, for want of a better term, we
may call specialized federal common law”); 19 Charles Alan Wright & Ar-
thur R. Miller, Federal Practice & Procedure § 4515, Areas of Competence for
the Formulation of Federal Common Law—Conflicts Between State Law and Fed-
eral Interests (3d ed.). Here, both Illinois and federal common law lead to
the same conclusion: the 2013 settlement agreement is neither procedur-
ally nor substantively unconscionable.
10                                             Nos. 17-2842 & 17-3317

settlement agreement. Mr. Segal disclaimed any interest in the
assets listed on Exhibit A but not on Exhibit B. 2013 Settlement
Agreement ¶ 10 (“It is further agreed that defendant Michael
Segal shall release any and all claims to any and all remaining
real or personal property, proceeds from the sale of any prop-
erties, real or personal, and corporate assets, identified on Ex-
hibit A and not listed on Exhibit B attached to the Settlement
Stipulation.”).
    Mr. Segal’s unconscionability argument rests on the con-
tention that the government has improperly retained assets
that belong to him because they were previously titled in his
name, not NNIB’s. This contention is now beside the point for
two independent reasons. First, this court and the district
court have repeatedly noted that the commingling of Mr.
Segal’s and NNIB’s finances was integral to the fraud Mr.
Segal committed, making nominal ownership of assets only a
starting point in, not a definitive guide to, determining prop-
erty rights. See, e.g., 495 F.3d at 830–31; 644 F.3d at 367; R. 2100
at 6. The confusion over ownership was an important consid-
eration underlying both sides’ agreement to the settlement.
Second, and more critical at this late stage, Mr. Segal had the
right to test ownership of the contested assets by evidentiary
hearing scheduled for early 2013. Instead, he chose to settle,
accepting the terms of that agreement in lieu of any prior
claims he might have asserted. See 2013 Settlement Agree-
ment ¶ 10.4



     4As part of the settlement, the government released a number of val-
uable assets to Mr. Segal free and clear of any forfeiture claims, including
$2.15 million in liquid accounts, ownership interests in at least six pri-
vately held companies, and several insurance policies.
Nos. 17-2842 & 17-3317                                           11

     Mr. Segal also argues that the agreement is substantively
unconscionable because, in his estimation, the government
got the better end of the deal—that is, he believes the govern-
ment may ultimately net more than $15 million. The agree-
ment contains no such cap. Mr. Segal’s original personal for-
feiture obligation was $15 million, and he was also ordered to
forfeit his entire interest in NNIB. The settlement agreement
replaced that personal $15 million obligation and the obliga-
tion to forfeit his interest in NNIB by ceding the assets “iden-
tified on Exhibit A and not listed on Exhibit B” to the govern-
ment. 2013 Settlement Agreement, ¶ 10. As the district court
explained: “Part of accepting the settlement was accepting the
asset valuations the parties estimated at that time…. The fact
that the valuations may have turned out diﬀerently than Segal
predicted does not give him carte blanche to rewrite the par-
ties’ agreement.” R. 2100 at 8, quoting United States v. Bownes,
405 F.3d 634, 636 (7th Cir. 2005) (“In a contract … one binds
oneself to do something that someone else wants, in exchange
for some benefit to oneself. By binding oneself one assumes
the risk of future changes in circumstances in light of which
one’s bargain may prove to have been a bad one. That is the
risk inherent in all contracts; they limit the parties’ ability to
take advantage of what may happen over the period in which
the contract is in eﬀect.”); see also United States v. Paccione, 948
F.2d 851, 856–57 (2d Cir. 1991) (strictly enforcing against the
government a settlement agreement in fulfillment of a forfei-
ture obligation).
   The unconscionability argument also fails for another rea-
son. In Mr. Segal’s 2016 appearance before this court, he
sought and won strict enforcement of the settlement agree-
ment, resulting in a favorable order preserving Mr. Segal’s
right to repurchase a valuable interest in the Chicago Bulls.
12                                     Nos. 17-2842 & 17-3317

811 F.3d 257. The doctrine of judicial estoppel “protects the
courts from being manipulated by chameleonic litigants who
seek to prevail, twice, on opposite theories.” Grochocinski v.
Mayer Brown Rowe & Maw, LLP, 719 F.3d 785, 795 (7th Cir.
2013) (citations and internal quotation marks omitted). Mr.
Segal is now attempting just such a manipulation, arguing
that the same contract he previously succeeded in enforcing
for his benefit should now be set aside as unconscionable. He
is judicially estopped from pursuing this challenge.
       2. The “Windfall” Theory
Mr. Segal also contends that the government has received an
improper “windfall” of assets in excess of his $15 million for-
feiture obligation. This assertion has no merit. As noted, the
settlement agreement contains no $15 million cap on the as-
sets the government was entitled to receive. Such a cap would
have made little sense, moreover, because the settlement
agreement applied to assets of both Mr. Segal and NNIB.
    As part of this challenge, Mr. Segal also contends the dis-
trict court erred back in 2013 when it approved the settlement
agreement without independently confirming the factual ba-
sis of the settlement agreement. He contends the court had
such a duty under Federal Rule of Criminal Procedure
32.2(b)(1)(A). That rule provides in relevant part: “If the gov-
ernment seeks forfeiture of specific property, the court must
determine whether the government has established the requi-
site nexus between the property and the oﬀense. If the gov-
ernment seeks a personal money judgment, the court must
determine the amount of money that the defendant will be
ordered to pay.”
Nos. 17-2842 & 17-3317                                        13

    Under the rule’s language, the court is obliged to deter-
mine “the requisite nexus” only when a forfeiture of “specific
property” is at stake, and only in the context of the original
forfeiture order itself, not a settlement agreement. Here, the
items of Mr. Segal’s and NNIB’s assorted property were of-
fered as substitute assets to fulfill a money judgment against
him personally. He challenges here not a forfeiture order but
the settlement agreement that the parties agreed would fulfill
the underlying forfeiture order. The district court therefore
did not have, and in 2013 did not fail in the exercise of, any
independent duty under Rule 32.2. Mr. Segal’s attempt to
raise this issue years after the entry of the forfeiture order is
also untimely at best. Nor will we apply this rule of criminal
procedure in an appeal that we are otherwise treating as
civil—at Mr. Segal’s request.
    Since signing the settlement agreement in 2013, Mr.
Segal’s only remaining interest has been to ensure that he in
fact received the assets listed on Exhibit B. He has no legally
cognizable interest in what the government does with the re-
maining Exhibit A assets or in what they are worth. We agree
with the district court that the four corners of the 2013 agree-
ment control Mr. Segal’s rights and interests.The district court
correctly denied Mr. Segal’s eﬀort to modify or rescind the
settlement agreement.
II. Joy Segal’s Attempts to Intervene
    We now turn to Joy Segal’s appeal, which also presents
both jurisdictional and contractual issues. In her case, the two
are intertwined to an unusual degree. Joy Segal has her own
settlement agreement with the government. The Segals di-
vorced in June 2005, not long after Mr. Segal’s June 2004 con-
viction. Based in part on property rights purportedly granted
14                                      Nos. 17-2842 & 17-3317

to her by the Segals’ marital property settlement, in February
2006 Ms. Segal filed a third-party claim under 18 U.S.C.
§ 1963(l) to some of the assets at issue in Mr. Segal’s forfeiture
proceedings. She settled this claim with the government in
November 2010, and was well represented by able counsel.
Under her settlement agreement, the government released to
Ms. Segal about $7.7 million in assets, including two resi-
dences, a restaurant, jewelry, financial accounts, retirement
accounts, and life insurance policies.
    As we read the record, it appears that Ms. Segal has two
objectives, one long-term and one near-term. For the long
term, Ms. Segal claims that she is entitled to return of the as-
sets of hers the government allegedly collected as substitute
assets in fulfillment of her ex-husband’s $15 million forfeiture
judgment. Endorsing Mr. Segal’s “windfall” arguments, she
says that the government has collected all that it is entitled to
and that she is now entitled to much of the rest, including as-
sets that she claims as her personal property and marital share
pursuant to the divorce settlement. And in the short term, she
says, she is entitled to an accounting from the government to
ensure that her assets are not being used improperly—for ex-
ample, to satisfy creditors of Mr. Segal or NNIB. Accordingly,
in September 2017 Ms. Segal moved to intervene under Fed-
eral Rule of Civil Procedure 24(a) and (b). This was her fifth
similar attempt. The district court denied her motion on the
record at a hearing on October 4, 2017. R. 2122. Ms. Segal filed
her notice of appeal on November 7, 2017.
    The government argues that 18 U.S.C. § 1963(l) provides
the exclusive means by which a third party may assert a claim
to property subject to forfeiture under RICO. That is true
when a party seeks to “intervene in a trial or appeal of a
Nos. 17-2842 & 17-3317                                         15

criminal case involving the forfeiture of such property under
this section.” § 1963(i)(1). But we are treating the underlying
proceeding in which Ms. Segal seeks intervention—supervi-
sion of Mr. Segal’s settlement agreement—as in essence a civil
case embedded in the larger criminal case. The government is
not pursuing any further forfeiture under § 1963. Its rights,
like those of Mr. Segal and Ms. Segal, have been defined for
years by the respective settlement agreements. Subsections
1963(i) and (l) no longer apply.
    In fact, Ms. Segal exercised her § 1963(l) right of interven-
tion back in 2006, leading toward her 2010 settlement, from
which she obtained $7.7 million in property. That agreement
provides the only potential basis for her to assert a right to
intervene. Federal Rule of Civil Procedure 24 therefore pro-
vides the proper framework for analysis, and for reasons that
parallel our discussion of appellate jurisdiction of Mr. Segal’s
appeal, we find that Ms. Segal’s appeal is timely under the 60-
day deadline in Federal Rule of Appellate Procedure
4(a)(1)(B). In addition, in civil cases, courts of appeals apply a
“special rule” of finality under which “a party whose motion
to intervene has been denied may take an immediate appeal.”
United States v. City of Milwaukee, 144 F.3d 524, 528 (7th Cir.
1998). (In City of Milwaukee itself, we dismissed an appeal from
an order denying intervention without prejudice for failure to
comply with the procedural requirements of Civil Rule 24(c)
because the movant could have cured the defect by refiling.
See id. at 527–28. That reason for dismissal does not apply
here.) We thus have jurisdiction over Ms. Segal’s appeal from
16                                                Nos. 17-2842 & 17-3317

the district court’s denial of her motion to intervene under 28
U.S.C. § 1291.5


     5 Appellate jurisdiction for both of these   appeals is based on the exist-
ence of the settlement agreements, separate and distinct from Mr. Segal’s
forfeiture order. If Ms. Segal’s appeal were considered an appeal from her
§ 1963(l) claim, it would be years late. More generally, we must caution
that parties seeking to appeal orders in RICO or other criminal forfeiture
proceedings may find only limited guidance from this opinion. Such pro-
ceedings are governed by Federal Rule of Criminal Procedure 32.2. Rule
32.2(c) governs ancillary forfeiture proceedings and provides for a unique
blend of civil and criminal procedures: “After disposing of any motion
filed under Rule 32.2(c)(1)(A) and before conducting a hearing on the pe-
tition, the court may permit the parties to conduct discovery in accordance
with the Federal Rules of Civil Procedure if the court determines that dis-
covery is necessary or desirable to resolve factual issues. When discovery
ends, a party may move for summary judgment under Federal Rule of
Civil Procedure 56.” Fed. R. Crim. P. 32.2(c)(1)(B). The advisory commit-
tee’s notes to Rule 32.2 clarify that the civil appeal deadline of Federal Rule
of Appellate Procedure 4(a) applies to motions filed under 32.2(c): “Be-
cause an ancillary hearing is connected to a criminal case, it would not be
appropriate to make the Civil Rules applicable in all respects. The amend-
ment, however, describes several fundamental areas in which procedures
analogous to those in the Civil Rules may be followed. These include the
filing of a motion to dismiss a claim, conducting discovery, disposing of a
claim on a motion for summary judgment, and appealing a final disposition
of a claim. Where applicable, the amendment follows the prevailing case
law on the issue.” Fed. R. Crim. P. 32.2 advisory committee’s note to 2000
adoption (collecting cases; emphasis added); see also, e.g., United States v.
Butt, 930 F.3d 410, 413 (5th Cir. 2019) (applying civil deadline to appeal
from denial of criminal defendant’s sister’s petition for an ancillary hear-
ing).
     However, “[w]hen the ancillary proceeding ends, the court must enter
a final order of forfeiture by amending the preliminary order as necessary
to account for any third-party rights.” Fed. R. Crim. P. 32.2(c)(2). Under
Rule 32.2(b)(4)(C), any appeals from a final order of forfeiture or an order
amending it, or orders denying forfeiture or amendment, are governed by
Nos. 17-2842 & 17-3317                                                   17

    Reaching the merits of Ms. Segal’s appeal, we agree with
the district court that Ms. Segal has no right to intervene at
this time. In relevant part, Civil Rule 24(a)(2) grants a right of
intervention to anyone who “claims an interest relating to the
property or transaction that is the subject of the action, and is
so situated that disposing of the action may as a practical mat-
ter impair or impede the movant’s ability to protect its inter-
est, unless existing parties adequately represent that interest.”
A party may intervene as of right when “(1) the motion to in-
tervene is timely filed; (2) the proposed intervenors possess
an interest related to the subject matter of the action; (3) dis-
position of the action threatens to impair that interest; and (4)
the named parties inadequately represent that interest.” Wis-
consin Educ. Ass’n Council v. Walker, 705 F.3d 640, 657–58 (7th
Cir. 2013).
    The second factor is dispositive: Ms. Segal has no cogniza-
ble interest at this time. Paragraph 15 of her settlement agree-
ment provides the only basis for her claimed interest:
        Upon entry of an order approving this Settle-
        ment Stipulation and notice to ensure that no
        third party may have a claim to or against any
        such property under applicable law, claimants
        Joy Segal and [Joy and Michael’s son] Jonathan
        Segal shall disclaim any right, title, or owner-
        ship interest that they may have had in any of
        the remaining property so that the property can
        be forfeit and disposed of according to law.


the criminal appeal deadline of Federal Rule of Appellate Procedure 4(b).
This rule applies to the extent that the final order encompasses the resolu-
tion of any third-party claims.
18                                      Nos. 17-2842 & 17-3317

       Further, they are unaware of any third party
       who has a claim cognizable under Title 18,
       United States Code, Section 1963 to the remain-
       ing property subject to forfeiture. In the event
       that the remaining property is released at any
       time and/or not otherwise ordered forfeit at the
       completion of all proceedings, including by any
       modifications to or revocation of the forfeiture
       judgment by the Court or any reviewing court,
       the claimants, Joy Segal and Jonathan Segal, are
       not barred by the terms of this document from
       asserting an interest in that property if the
       United States asserts no further interest in or
       claim to the property.
    The first and last sentences hold the keys. Under the first
sentence of paragraph 15, Ms. Segal no longer has a claim to
any property the government has restrained pending Mr.
Segal’s forfeiture proceedings (save, of course, the property
specifically transferred to her pursuant to paragraph 11 of her
settlement agreement). And under the last sentence, Ms. Segal
can assert no further claims to forfeited property until forfei-
ture proceedings are completed—if any property remains.
(The government believes it is unlikely any property will re-
main because of Mr. Segal’s and NNIB’s outstanding debts
and tax liens. R. 2078 at 4.) In other words, in the 2010 settle-
ment agreement, Ms. Segal expressly disclaimed any right to
restrained and/or forfeited property during the time between
the agreement’s eﬀective date and the “completion of all [for-
feiture] proceedings.” 2010 Settlement Agreement, ¶ 15.
Those proceedings are ongoing, so she has no right to that
property.
Nos. 17-2842 & 17-3317                                         19

    Nor does Ms. Segal’s 2005 divorce grant her any addi-
tional claim to the restrained assets, nor a right to an account-
ing while forfeiture proceedings continue, as she claims in the
proposed complaint for declaratory judgment attached to her
motion to intervene. The Segals’ marital settlement gave her
property rights as against Mr. Segal, but it did not (and could
not) thereby allow her to remove assets from the pool of prop-
erty restrained by the government before the divorce. Ms.
Segal properly pursued her claim to restrained assets in the
§ 1963(l) proceedings of 2006–10, resulting in the settlement
agreement we interpret and enforce here. That agreement en-
compasses all of her remaining rights to the property at issue
vis-à-vis the government. It controls here.
    Ms. Segal’s potential claim to remaining restrained prop-
erty will not come to life unless and until that property “is
released at any time and/or not otherwise ordered forfeit at
the completion of all proceedings … if the United States as-
serts no interest or further claim to the property.” 2010 Settle-
ment Agreement ¶ 15. That has not happened yet, and it may
never happen. She has no interest to assert at this time and
may not intervene as of right. For this same reason, the district
court did not abuse its discretion by denying permissive in-
tervention. See Sokaogon Chippewa Cmty. v. Babbitt, 214 F.3d
941, 949 (7th Cir. 2000) (orders denying permissive interven-
tion are reviewed for abuse of discretion).
    Accordingly, we aﬃrm the district court’s denial of Ms.
Segal’s motion to intervene. Any right of intervention she
might have is not yet ripe and may never be, so we agree with
the district judge that she had no standing to bring the motion
in the district court in the first place. See R. 2123 at 10 (“mere
speculation is not a case or controversy”). As the district court
20                                     Nos. 17-2842 & 17-3317

has repeatedly ruled, at the conclusion of forfeiture proceed-
ings, Ms. Segal will be notified of her right to participate and
may choose to try to intervene at that time. R. 2123 at 9. But
until “the entire premise of that intervention” materializes,
id., she must wait.
                              ***
    We conclude by addressing appellants’ litigation behav-
ior. The motion to intervene that Ms. Segal appeals here is her
fifth nearly identical attempt with at least as many attorneys,
despite having been told by the district court clearly and cor-
rectly that she has no standing to bring any such claims until
the close of forfeiture proceedings. The settlement agree-
ment—from which she has already benefitted—is crystal clear
on this point.
     Mr. Segal’s tactics are more egregious. His 68-page reply
in the district court relied mostly on “gratuitous attacks on
counsel,” with “page after page of vitriol against one of the
prosecutors,” a brief which that court “would have been jus-
tified as striking as overlength and improper.” R. 2100 at 5. In
his brief on appeal, Mr. Segal accuses the government of all
sorts of serious wrongdoing—such as that it outright “fabri-
cated the record”—without oﬀering any evidence. The legal
arguments that Mr. Segal raised in the district court and in
this court are baseless, hyperbolic, and conspiratorial. And
they are diametrically opposed to arguments he has made
successfully earlier in the case.
   Mr. Segal and Ms. Segal have asked us to treat these ap-
peals and the post-settlement portions of the case as proce-
durally civil, and we have done so. But civil procedure giveth
and civil procedure taketh away. By now the saga of United
Nos. 17-2842 & 17-3317                                       21

States v. Segal should be over, except insofar as the parties
make objectively reasonable and good-faith attempts to en-
force the express terms of their respective settlement agree-
ments. If there are further proceedings in this matter, the par-
ties and their counsel will be subject to the requirements of
Federal Rule of Civil Procedure 11, and under 28 U.S.C.
§ 1927, counsel may be liable for excessive costs for unreason-
able multiplication of proceedings.
    The district court’s orders denying Michael Segal’s motion
to modify his settlement agreement are AFFIRMED. The dis-
trict court’s orders denying Joy Segal’s motions to intervene
and for declaratory judgment are also AFFIRMED.